704 N.W.2d 462 (2005)
474 Mich. 876
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Matiqueka Tanaye WILLIAMS, Defendant-Appellee.
Docket Nos. 128367 & (80). COA No. 244903.
Supreme Court of Michigan.
October 6, 2005.
By order of June 16, 2005, defense counsel was directed to answer the Wayne County Prosecuting Attorney's application for leave to appeal. On order of the Court, the answer having been filed, the application for leave to appeal the February 8, 2005 judgment of the Court of Appeals is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals for the reasons stated in the dissenting opinion and REINSTATE the defendant's convictions and sentences.